1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10   MICHAEL GRIMES,                       )     NO. EDCV 15-2267-ODW (AGR)
                                           )
11                       Plaintiff,        )
                                           )     JUDGMENT
12       v.                                )
                                           )
13   J. BEARD, et al.,                     )
                                           )
14                       Defendant.        )
                                           )
15
16            Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18            IT IS ADJUDGED that Defendants’ motion to dismiss the First Amended
19   Complaint is granted and the entire action is dismissed with prejudice.
20
21
22
23
24   DATED:       December 13, 2018        __________________________________
                                                     OTIS D. WRIGHT, II
25                                               United States District Judge
26
27
28
